Citation Nr: 1741910	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-00 851	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, diagnosed as bilateral knee osteoarthritis.

2.  Entitlement to service connection for a left ankle disability, diagnosed as left ankle osteoarthritis.

3.  Entitlement to service connection for a right shoulder disability, diagnosed as right shoulder acromioclavicular osteoarthritis.

REPRESENTATION

Veteran represented by:	Francisco J. Reyes, Esq.

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2011 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed bilateral knee osteoarthritis began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed left ankle osteoarthritis began in service and has persisted since that time.

3.  It is reasonably shown that the Veteran's currently diagnosed right shoulder acromioclavicular osteoarthritis began in service and has persisted since that time.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability, diagnosed as bilateral knee osteoarthritis, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a left ankle disability, diagnosed as left ankle osteoarthritis, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Service connection for a right shoulder disability, diagnosed as right shoulder acromioclavicular osteoarthritis, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The medical evidence of record documents that the Veteran has been diagnosed with bilateral knee osteoarthritis, left ankle osteoarthritis, and right shoulder acromioclavicular osteoarthritis during the period of the current claim (including on VA orthopedic examinations in May 2011 and November 2013).

The Veteran's DD Form 214 documents that his specialty in the Army was Infantry Indirect Fire Crewman and that he received a Parachutist Badge.  His service treatment records also document his report of right shoulder pain in February 1967.  Furthermore, the Veteran has reported that he has had ongoing symptoms (including pain) of bilateral knee, left ankle, and right shoulder disability ever since performing multiple parachute jumps and carrying heavy mortar during his service, and the Board finds these reports to be competent and credible.  In June 2011 and April 2016, two private physicians opined that it was at least as likely as not that the Veteran's bilateral knee and right shoulder osteoarthritis were caused by the multiple parachute jumps that he performed as a paratrooper while in service.

The June 2011 and April 2016 private medical opinions are the most probative evidence of record addressing a causal link between the Veteran's bilateral knee and right shoulder disabilities and his military service, because such opinions are supported by adequate rationale and consider the Veteran's in-service duties.  In addition, the Veteran's reports of continuous symptoms of left ankle pain since service are the most probative evidence of record addressing a causal link between his current left ankle disability and his military service.  [The Board finds that the medical opinions provided by the May 2011 and November 2013 VA orthopedic examiners with regard to the Veteran's bilateral knee, left ankle, and right shoulder disabilities are entitled to less probative weight, because such opinions do not consider all of the Veteran's in-service duties or take into account that the Veteran himself is competent and credible to report having had continuous symptoms of these disabilities since service.]

Thus, service connection for a bilateral knee disability (diagnosed as bilateral knee osteoarthritis), service connection for a left ankle disability (diagnosed as left ankle osteoarthritis), and service connection for a right shoulder disability (diagnosed as right shoulder acromioclavicular osteoarthritis) is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a bilateral knee disability, for a left ankle disability, and for a right shoulder disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for a bilateral knee disability, diagnosed as bilateral knee osteoarthritis, is granted.

Service connection for a left ankle disability, diagnosed as left ankle osteoarthritis, is granted.

Service connection for a right shoulder disability, diagnosed as right shoulder acromioclavicular osteoarthritis, is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


